DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 13 and 21 have been amended, and claims 13, 14, 18, 20, and 21 remain pending.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites the limitation “viscoeslastic” in line 3. It appears that this limitation should read --viscoelastic--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharbius et al. (US 6,631,569), herein Scharbius.
Regarding claim 21, Scharbius discloses an item of footwear having a rear end and a front end, the item of footwear comprising: an upper (inner lining 40) adapted to receive a foot of the wearer; a sole (outsole 24) forming a bottom surface of the item of footwear; a toe-cap (rigid toe protector 60) including a hard concave shell at the front end of the item of footwear; Page 2 of 5Appl. No. : 15/287,046Attorney Docket No.: 05201332-6USAmdt. Dated March 8, 2022Reply to Office Action of December 8, 2021a shock-absorbing pad (metatarsal guard 50 which includes impact cushion 52 and in-step cushion 59) between the concave shell and the front end of the item of footwear (column 7, lines 49-54); and a head plate (toe portion of upper 22) secured at the front end of the item of footwear, forward of the shock-absorbing pad and exposed at an exterior surface of the item of footwear, the shock-absorbing pad being unexposed at the exterior surface of the item of footwear, the shock-absorbing pad concealed between the toe-cap and the head plate (column 6, line 54-column 9, line 15; Fig. 1-3).
Scharbius discloses that the shock absorbing pad may be formed of a variety of impact absorbing materials (column 8, lines 34-43; column 9, lines 8-15), but does not disclose the specific material properties of the shock absorbing pad. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the shock absorbing pad of a material attenuating an impact force by at least 60% in a flat surface impact test, single drop of a 8.5 kg mass, at 1.0 m/s velocity, in order to provide sufficient impact absorption and cushioning to the toe of the shoe. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 18, Scharbius discloses that the toe-cap is sandwiched between two layers of the upper (inner lining 40 and cut-resistant material 54).
Regarding claim 20, Scharbius discloses that the material of the shock absorbing pad is selected from the group including at least one of ester polyurethane, ether polyurethane, foamed polyurethane, viscoelastic foam, polyurethane memory foam, polyethylene foam, blended EVA foam, molded silicone rubber, butyl rubber, fluoro rubber sponge, and urethane-based synthetic shock absorbing gel (column 8, lines 34-43; column 9, lines 8-15).
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13, 14, 18, 20, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732